Citation Nr: 1002816	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  04-09 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a third degree burn scar of the right lateral 
thigh.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1959 to 
February 1960.  He also served on active duty for training 
(ACDUTRA) for approximately two weeks in June 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Wichita, Kansas.  In November 2006, the Board 
denied entitlement to a higher initial disability rating for 
residuals of a third degree burn of the right lateral thigh.  
The Veteran subsequently appealed to the Court of Appeals for 
Veterans Claims ("the Court").  In a July 2007 Joint Motion 
for Remand, which was granted by Order of the Court in July 
2007, the parties (the Secretary of VA and the Veteran) 
determined that a remand was warranted.  Thereafter, the 
Board remanded this appeal in November 2007 for further 
evidentiary and procedural development.  As discussed below, 
the Board finds that there was not substantial compliance 
with its remand; thus, it may not proceed with a decision at 
this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As discussed in the November 2007 Remand, the Veteran 
suffered a third degree burn on his right thigh while serving 
on ACDUTRA in June 1963.  In a September 2003 rating 
decision, the RO granted service connection for a third 
degree burn scar of the right lateral thigh and assigned an 
initial compensable disability rating of 20 percent, 
effective March 20, 2003.  The Veteran disagreed with the 
RO's decision and contended that he is entitled to a higher 
initial disability rating.

In its November 2007 Remand, the Board found that the 
evidence of record was inadequate to rate the Veteran's 
service-connected disability.  In this regard, it noted that 
there was medical evidence which suggested that there may be 
muscle and/or orthopedic disability(ies) associated with the 
Veteran's third degree burn.  Given that some of the rating 
criteria pertaining to scarring contemplates limitation of 
motion and involvement of soft tissue, the Board concluded 
that an accurate rating of the Veteran's burn scar could not 
be completed absent further evaluation and medical evidence.  
See 38 C.F.R. § 4.14 (2009) (the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities).  Additionally, the 
Board noted that evidence of record raised the issue of 
whether special monthly compensation (SMC) is warranted for 
the Veteran's service-connected disability for loss of use of 
one foot.  See 38 C.F.R. §§ 3.350(a), 4.43 (2009).  

In light of the foregoing , the Board remanded this appeal 
for the specific purpose of obtaining medical evidence as to 
the Veteran's current disability picture and to have the 
agency of original jurisdiction (AOJ) 'consider entitlement 
to special monthly compensation based on loss or loss of use 
of a foot.'  

The Veteran underwent VA examination in September 2009.  
Thereafter, the Appeals Management Center (AMC) issued a 
rating decision dated in September 2009 which awarded service 
connection for atrophy of the vastus lateralis muscle as 
secondary to the third degree burn scar of the right lateral 
thigh and for a right knee disability as secondary to atrophy 
of the vastus lateralis muscle.  As of the date of this 
Remand, the Veteran has not indicated his disagreement with 
either the initial ratings assigned to these disabilities or 
the effective dates of these awards.  The AMC did not 
increase the initial rating assigned to his service-connected 
third degree burn scar of the right lateral thigh; thus, this 
issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993) (a veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation).

A review of the September 2009 rating decision and the 
September 2009 supplemental statement of the case fails to 
reveal any discussion as to whether evidence supports 
entitlement to SMC based on loss of use of a foot.  Thus, 
there has not been substantial compliance with all of the 
Board's remand directives and a remand is necessary to allow 
the AOJ to readjudicate the issue on appeal, to include 
consideration of whether the Veteran is entitled to SMC based 
on loss or loss of use of a foot.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Prior to readjudication, the AOJ 
should provide the Veteran appropriate notice of the evidence 
and information necessary to establish entitlement to SMC and 
complete any necessary development.  See 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice as to 
the evidence and information necessary to 
establishment to SMC based on loss or loss 
of use of a foot.  

2.  After allowing a reasonable amount of 
time for response and completing any other 
development deemed necessary, the AOJ 
should readjudicate the issue of 
entitlement to an initial disability 
rating in excess of 20 percent for a third 
degree burn scar of the right lateral 
thigh, to include whether the Veteran is 
entitled to SMC based on loss or loss of 
use of a foot.  Unless the benefits sought 
on appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


